DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1-4, 8, 9, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter J. Hoeller [Reg. no. 61,468] on 12 April 2021.
The application has been amended as follows:
1. A system, comprising:
memory embodied with executable instructions for simulating a first hardware configuration and a second hardware configuration each comprising two or more virtual cameras; and
at least one processor programmed for:
….

15. One or more computer storage devices having computer-executable instructions stored thereon for developing a localization solution, which, on execution by a computer, cause the computer to perform operations comprising:
simulating one or more hardware configurations comprising 
….

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2020/0012756 A1 Ma, et al. [herein “Ma”] teaches vision simulation system for simulating a movable platform which simulates parameters of imaging sensors associated with the simulated moving platform. Ma paragraph 35 teaches localization algorithms including “simultaneous localization and 
US 2014/0288896 A1 Li [herein “Li”] teaches a Gyrocompass Modeling and Simulation System (GMSS). Li teaches using simulation with a “6DOF motion generator.” See Li ¶297. The generated motion is simulated motion. Li paragraph 28 teaches interlinking the simulated motion with a simulated IMU sensor. Li fails to teach using an artificial intelligence.
US patent 10,274,346 B2 Le Grand, et al. [herein “Le Grand”] abstract teaches “determining a difference between a given location estimate and a computed ground-truth location.” Le Grand abstract last sentence further teaches comparing this difference with a predetermined threshold. This corresponds with teaching the claimed disparity data. However, Le Grand column 18 lines 17 et seq. teaches using a different algorithm when the difference does not satisfy the predetermined threshold. Le Grand fails to teach using an artificial intelligence (AI) application to run subsequent testing.
None of these references taken either alone or in combination with the prior art of record disclose “based on the disparity data exceeding the variance threshold, directing an artificial intelligence (AI) application to run subsequent testing of the one or more localization algorithms against a different synthetic scene, motion, or hardware configuration” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        12 April 2021